Case 7:19-cr-0017O Document 1 Filed on 01/12/19 in TXSD Page 1 of 3
,AO 91 (Rev 8/01) Criminal Complaint

 

 

 

Un:tca§tatee-€eERS_-'
. ' - ~ Southern District of Texas
Unlted States Dlstrlct CourtT F,LED
SCUTHERN ' DISTRI CT OF
MCALLEN- DIVISION ExAsjmme i£’ 2615
UN[TED STATES OF AMERICA ' DaVld .l. Bradie Clel`k Of COUf't
-v_ chMlNAL coMi$LAlNT
Raymundo Brown mount ' united states ` Case Number:
vos= 1959 ~ M'ls' 005 01
Octavio Fave|a-Betancourt cam,.d,a Mexi¢o -
YoB: 1977

(Name and Addnlss of Det'endant) _

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about January10. 2019 in Hida|go County, m "'
Southern District of l Texas defendants(s) did,

_ (D'ack Statuto`ry Zanguage 07 U_Hense)

knowing or in reckless disregard of the fact that Sonia Esmeralda Ferman-Alvarez and Sonia Cristela
Rosa-Lopez, citizens and nationals of El Salvador, along with one (1) other undocumented alien, for a
total of three (3), who had entered the United States in violation of law, concealed, harbored or shielded
from detection or attempt to conceal, harbor, or shield from detection such aliens in any place,
including any building or means of transportation, to wit: a residence located in McAllen, Texas,

in violation of Title 8 United States Code, Section(s) 1324(al(1)(A)(iii)
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On January 9, 2019, Border Patrol Agents received information regarding a suspected stash house.

On January 10, 2019, Border Patrol Agents conducted surveillance on the possible stash house and observed
two subjects exit the house and boarded into a Toyota Tundra. After the vehicle departed the house, Agents
requested assistance from the Hidalgo County Sherriff’s Offlce. A Deputy responded and subsequently
conducted a traffic stop on` the Toyota Tundra for failing to stop at a designated point and failing to signal.

SEE ATTACHED

l declare under penalty of perjury that the statements in this complaint are true and correct Executed on January 12, 201 9.

Continued on the attached sheet and made a part of this complaint: |:]Yes i:i No

submitted by` rellable electronic means, sworn to and attested to ' ,S/ emma Momalv°
telephonically per Fed. R. Cr. P. 4.1, and probable cause found on:

 

 

 

 

Signature of Comp|ainant
Gerardo Montalvo Senior Patrol Agent
. Sworn to before me and subscribed in my presence, _ Printed Name of Complalnant
ianuag/ 12, 2019 - at McAllen. Texas /
Date City and State

J Scott Hacker . U. S. Magistrate Judg§
` Name and Tll|e of Judicial Oftioer

 

Case 7:19-cr-0017O Document 1 Filed on 01l12/19 in TXSD Page 2 of 3

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT ‘OF TEXAS
McALLEN, TEXAS

ATI'ACHM:ENT TO CRlNllNAL CCMPLA|NT:

111-18-00‘3“1
RE: Raymundo Brown
Octavio Fave|a-Betancourt

CONTINUATION:

The driver was identified as Raymundo Brown, a United States citizen. Agents arrived and
identified themselves as Border Patrol Agents and questioned the subjects regarding the suspected
stash house. Brown admitted to having knowledge of three (3) illegal aliens being harbored in the
house and granted Agents written consent to search the house. Brown provided Agents with the ,
digital key to the front door.

Agents proceeded to the house and after knocking on the door with no answer, Agents`entered
with the digital key Brown had provided. Upon entry, Agents encountered four (`4) subjects who
admitted to be illegally present in the United States. All subjects were transported to the Border
Patrol Station for processing

Atter interviewing the subjects, Agents determined that a male subject that Was encountered in the
stash house, later identified as Octavio Favela-Betancourt, was an additional caretaker.

PRINCIPAL sTATEMENT.
Raymundo Brown was read his Miranda Rights. He understood and agreed to provide a sworn
statement.

Brown stated'he was aware of illegal aliens staying at the house he lives in. Brown also claimed
“_Cuniado” would move illegal aliens on a daily basis.

Brown identified Favela, through a photo lineup, as the male subject known as “Cuniado”.
co-PR_INCIPAL sTATEMENT

Octavio Favela`-Betaneourt was read his Miranda Rights. He understood his rights but refused to
provide a sworn statement.

MATERIAL wI.TNEss sTATEMENTs=
Sonia Esmeralda Ferman-Alvarez and Sonia Cristela Rosa-Lopez were read their Miranda Rights.
Both understood and agreed to provide a sworn statement.

- Page 2

Case 7:19-cr-0017O Document 1 Filed on 01/12/19 in TXSD Page 3 of 3 .

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF TEXAS
MCALLEN, TEXAS

ATTACHMENT TO CR|M|NAL COMPLA|NT:

M-18- Ol)@¢i -M
RE: Raymundo Brown
Octavio Favela-Betancourt

coNTINUATION=

Ferman, a citizen of El Salvador, stated she made the smuggling arrangements and was to pay
$6,500 USD. She was smuggled on_December 13, 2018 along with fourteen other people.
After crossing the river, Ferrnan claimed they were picked up and eventually transported to a
house. Atter a short time at the house, she claimed a male subject known as “El Camaron”
picked her up and transported her to another house. Ferrnan stated an older man instructed her
not to make noise or go outside. Ferman claimed the older man would also provide food.
Ferman stated another male that would go by the name of “Cuniado” would leave the house
along with the older man and would also provide food.

Ferman identified Brown, through a photo lineup, as the older man.

Ferrnan identified Favela, through a photo lineup, as the male subject called “Cuniado”.

Rosa, a citizen of El Salvador stated her brother made the smuggling arrangements and paid
$5,250 USD upfront. After crossing the river, Rosa claimed she was picked up and transported
to a stash house. Rosa stated that a male subject received her at the house. Rosa claimed the

male subject showed her where to sleep and would provide food.

Rosa also stated there was young male subject who was also present at the house. On one
occasion, the young male left the house and brought her a bottled water.

Rosa identified Brown, through a photo lineup, as the male subject who received her at the
house. `

Rosa identified Favela, through a photo lineup, as the young male subject.

Page 3

